             Case 1:21-cv-07875 Document 1 Filed 09/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AirTourist Holdings, LLC, a California Limited
 Liability Company; Jason Chen, an individual;          Civil Action No. _____________
 and Edgar Park, an individual,

                          Petitioners,                  PETITION FOR TURNOVER ORDER
                                                        PURSUANT TO FED. R. CIV. P. 69
            -against-                                   AND N.Y. C.P.L.R. 5225b AND 5227

 Citibank, N.A.,

                          Respondent.



       1.      Petitioners AirTourist Holdings, LLC (“AirTourist”), Jason Chen (“Chen”), and
Edgar Park (“Park” and collectively “Petitioners”), by their attorneys Arent Fox LLP, for its
Petition for an order directing turnover of money, state as follows:
       The Parties
       2.      Petitioner AirTourist is a California limited liability company and former
stockholder of Travana, Inc. (“Travana”).
       3.      Petitioner Chen is the former Chief Executive Officer of Travana, and former
stockholder of Travana.
       4.      Petitioner Park is the former Chief Legal Officer of Travana, and former
stockholder of Travana.
       5.      HNA Group (“HNA”); HNA Group (International) Co., Ltd. (“HNA
International”); HNA Capital Ltd. (“HNA Capital”); Wang Jian (“Jian”); Tan Xiangdong
(“Xiangdong”); Shi Lei (“Lei”); Charles Mobus (“Mobus”); and Li Ming Bi (“Bi” and
collectively “Debtors”) are defendants in a parallel litigation from the Northern District of
California, Case No. 4:17-cv-04989-JSW, in which Petitioners obtained a judgment against
Debtors on June 1, 2021.
       6.      Citibank, N.A. (“Citibank” or “Respondent”) is named as the respondent, as it
maintains accounts, and is in possession of, funds for Debtor Mobus.
              Case 1:21-cv-07875 Document 1 Filed 09/21/21 Page 2 of 4




        Jurisdiction
        7.      This Court may exercise personal jurisdiction over Citibank as Respondent
regularly conducts continuous and systematic business within this district in such a manner and
extent that includes but is not limited to maintaining branch and corporate offices within this
Court’s jurisdiction, so as to be subject to this Court’s jurisdiction.
        8.      This Court has subject matter jurisdiction pursuant to the Court’s ancillary
jurisdiction to enforce the judgment entered in the Northern District of California, Case Number
4:17-cv-04989, captioned AirTourist Holdings, LLC et al v. HNA Group et al. (“California
Action”)
Procedural Background
        9.      Petitioners and Debtors have litigated the California Action for over four years.
        10.     The Court in the California Action compelled arbitration between the parties.
California Action Dkt. No. 89.
        11.     Petitioners and Debtors participated in arbitration and on January 18, 2021, an
arbitral tribunal issued a final award in favor of Petitioners and against Debtors (“Award”). A
true and correct copy of the Award is attached hereto as Exhibit A.
        12.     On June 1, 2021, the judge in the California Action entered a judgment reflecting
the arbitration award in favor of Petitioners against HNA Group (“HNA”), HNA Group
(International) Co., Ltd. (“HNA International”), HNA Capital Ltd. (“HNA Capital”), Wang Jian
(“Jian”), Tan Xiangdong (“Xiangdong”), Shi Lei (“Lei”), Charles Mobus (“Mobus”), and Li
Ming Bi (“Bi” and collectively, “Defendants” or “Debtors”).
        13.     Due to typographical errors in the initial judgment, the California Court twice
amended the judgment, with the Second Amended Judgment dated July 26, 2021 (“Judgment”).
A true and correct copy of the Judgment is attached hereto as Exhibit B.
        14.     Pursuant to the Award and Judgment, Debtor Mobus is joint and severally liable
to Petitioners in the principal sum of $594,385, with statutory interest at the rate of 6% per
annum from October 1, 2016, until paid in full.




                                                   2
              Case 1:21-cv-07875 Document 1 Filed 09/21/21 Page 3 of 4




       15.      Pursuant to the Award and Judgment, Debtor Mobus is also joint and severally
liable to Petitioner Chen in the amount of $696,850, plus 6% interest from March 15, 2017 until
payment.
       16.      The total amount Debtor Mobus is jointly and severally liable to Petitioners is
$1,291,235.
       17.      The Judgment was not rendered by default or confession and its enforcement has
not been stayed in the state of California.
       18.      Despite the Debtors’ obligations under the Judgment, as of the filing of this
Petition, none of the Debtors, including Mobus, has made any payments to Petitioners to satisfy
the Judgment.
    Citibank Has Property Subject to Execution Pursuant to CPLR §§ 5225(b) or 5227
       19.      On August 25, 2021, Petitioners’ attorneys served a restraining notice and
information subpoena pursuant to CPLR §§ 5222 and 5224 upon Citibank regarding the
Judgment against Debtor Mobus (“Restraining Notice”). A true and correct copy of the
Restraining Notice is attached hereto as Exhibit C.
       20.      On or about August 27, 2021, Citibank wrote to Petitioners’ attorneys that
pursuant to the Restraining Notice, Citibank was restraining $60,296.12 of funds from accounts
related to Debtor Mobus (the “Mobus Accounts”). A true and correct copy of the letter from
Citibank in response to the Restraining Notice is attached hereto as Exhibit D.
       21.      Pursuant to Fed. R. Civ. P. 69 and N.Y. CPLR § 5225(b), or alternatively N.Y.
CPLR § 5227, Petitioners are entitled to money which Citibank has in its possession which is
owed to Petitioners pursuant to the Judgment.
       WHEREFORE, Petitioners respectfully request that an order be entered directing
Citibank to pay to the attorneys for Petitioners all monies in its possession related to Debtor
Mobus which is owed to Petitioners, up to the maximum amount of $1,291,235, together with
interest at the rate of 6% per annum, and for such other and further relief as the Court deems just
and proper.




                                                3
         Case 1:21-cv-07875 Document 1 Filed 09/21/21 Page 4 of 4




DATED:    September 21, 2021      Respectfully submitted,

                                  By: _________________________
                                       David A. Yearwood
                                       ARENT FOX LLP
                                       1301 Avenue of the Americas, Fl. 42
                                       New York, NY 10019
                                       Tel: 212-484-3900
                                       Email: david.yearwood@arentfox.com
                                       Attorneys for Petitioners




                                     4
